UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2015



ZHENLU ZHANG,

                                              Plaintiff - Appellant,

          versus


SCIENCE & TECHNOLOGY    CORPORATION;   COMPUTER
SCIENCES CORPORATION,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
04-434-8-DKC)


Submitted: March 30, 2006                         Decided: April 5, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zhenlu Zhang, Appellant Pro Se. Henry Adam Platt, J.C. Miller,
SCHMELTZER, APTAKER & SHEPARD, P.C., Washington, D.C.; Edward Lee
Isler, Steven William Ray, RAY & ISLER, P.C., Vienna, Virginia;
Larry Robert Seegull, Damon Loren Krieger, DLA PIPER RUDNICK GRAY
CARY U.S. L.L.P., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Zhenlu Zhang appeals the district court’s order granting

summary judgment in favor of Science & Technology Corporation and

Computer Sciences Corporation, and dismissing Zhang’s employment

discrimination and retaliation action. We have reviewed the record

and find no reversible error.      Accordingly, we affirm on the

reasoning of the district court. See Zhang v. Science & Technology

Corp., No. CA-04-434-8-DKC (D. Md. Aug. 10, 2005).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -